Title: To George Washington from John Henry, 3 March 1797
From: Henry, John
To: Washington, George


                        
                            Sir, 
                            3 March 1797
                        
                        I have neglected till this Moment to inclose the letter of Mr Smith respecting
                            the plank which you wanted.
                        He is a very honest worthy Man, and as far as my recollection serves me, the
                            prices are such as is usual for choice plank.
                        The freight will be no more than what is customary. From the Industry and
                            attention of this person, I think you may rely that his endeavours will not be wanting upon
                            this or any other future occasion to serve you to the best of his ability. I am Sir with
                            Sentiments of respect & Esteem yr obt Sert
                        
                            Jno. Henry
                            
                        
                    